Citation Nr: 0934890	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  07-06 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to a rating in excess of 20 percent disabling 
for diabetes mellitus, Type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1958 to 
September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2007 and August 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

The Veteran appeared before the undersigned Acting Veterans 
Law Judge in a video conference hearing in June 2009 to 
present testimony on the issues on appeal.  The hearing 
transcript has been associated with the claims file.


FINDINGS OF FACT

1.  In July 2005, the Veteran's hearing loss disability was 
manifested by Level I hearing acuity bilaterally.

2.  In February 2007, the Veteran's hearing loss disability 
was manifested by Level IV hearing acuity in the right ear 
and Level I hearing acuity in the left ear

3.  In December 2007, the Veteran's hearing loss disability 
was manifested by Level II hearing acuity in the right ear 
and Level I hearing acuity in the left ear

4.  The Veteran requires insulin, a restricted diet, and has 
been advised to avoid strenuous occupational and recreational 
activities by his doctor.



CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2008).

The criteria for a rating of 40 percent, but not more, for 
diabetes mellitus have been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.84, 4.119, 
Diagnostic Code (DC) 7913 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative of any information, and 
any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

For bilateral hearing loss, the duty to notify described 
above was satisfied by way of a letter sent to the Veteran in 
April 2006 that fully addressed all notice elements and was 
sent prior to the initial AOJ decision granting bilateral 
hearing loss.  The letter informed the Veteran of what 
evidence was required to substantiate the claim and of the 
Veteran's and VA's respective duties for obtaining evidence.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran is challenging the initial rating of bilateral 
hearing loss assigned following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no 
further statutory notice is needed.

For the Veteran's increased compensation claim for diabetes 
mellitus, Type II, section 5103(a) requires, at a minimum, 
that the Secretary notify the Veteran that, to substantiate a 
claim, the Veteran must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the Veteran's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the Veteran is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the Veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
Veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the Veteran.  

Additionally, the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the Veteran may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. at 43-44. 

The Veteran was sent an initial notification letter in April 
2006 for diabetes mellitus, Type II claim.  This letter did 
not satisfy VA's duty to notify because it did not give the 
Veteran information about the diagnostic code or inform the 
Veteran how a disability rating will be established if an 
increase is found to be appropriate.  Because the duty to 
notify was not satisfied prior to the initial unfavorable 
decision on the claim by the AOJ, VA's duty to notify may not 
be "satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim through a statement of the case (SOC) or 
supplemental statement of the case (SSOC).  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  The 
Veteran was issued a fully compliant notice in November 2008.  
His claim for an increased rating for diabetes mellitus, Type 
II was then readjudicated by an SSOC in January 2009.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when the current appeal arose from the initially assigned 
rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged 
ratings are appropriate in any increased-rating claim in 
which distinct time periods with different ratable symptoms 
can be identified.  Hart v. Mansfield, No. 05-2424 (Vet. App. 
Nov. 19, 2007).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Veteran submitted private 
treatment records from Cunningham Pathology dated from 
January 2009 to February 2009.  The RO obtained VA treatment 
records dated from February 2007 to July 2007.  The Veteran 
was afforded VA compensation and pension (C&P) examinations 
for hearing loss in July 2005, February 2007, and December 
2007.  He was afforded a C&P examination for diabetes in May 
2007.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

II.  Higher Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a Veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Hearing Loss

The Veteran was granted service connection for bilateral 
hearing loss in a March 2007 rating decision.  The Veteran's 
hearing loss was given a noncompensable rating pursuant to 
38 C.F.R. § 4.85, Diagnostic Code 6100, which provides for 
rating of hearing impairment.  The Veteran appeals this 
rating and contends that his current hearing loss is more 
severe than contemplated by a noncompensable rating.

In evaluating service-connected hearing loss, disability 
ratings are derived from mechanical application of the rating 
schedule to numeric designations assigned after audiometric 
evaluations are performed.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  Evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by a controlled 
speech discrimination test (Maryland CNC) and the average 
hearing threshold, as measured by pure tone audiometric tests 
at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  
The rating schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through Level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a). 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment. 38 C.F.R. 
§ 4.85(d). 







	(CONTINUED ON NEXT PAGE)


Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination:

% of 
discr
im- 
inati
on
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-
100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VI
II 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


Alternatively, VA regulations provide that in cases of 
exceptional hearing loss, when the puretone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a).  The provisions 
of 38 C.F.R. § 4.86(b) further provide that, when the 
puretone threshold is 30 decibels or less at 1,000 Hertz, and 
70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.



Table VIA
Numeric designation of hearing impairment based only on 
puretone threshold average: 

0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI

The findings for each ear from either Table VI or Table VIa, 
are then applied to Table VII (Percentage Evaluations for 
Hearing Impairment) to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poor hearing.  The percentage evaluation is 
located at the point where the rows and column intersect.  
38 C.F.R. § 4.85(e). 

Table VII
Percentage evaluation for hearing impairment (diagnostic code 
6100):

 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

The Veteran was afforded a VA examination to assess the 
severity of his hearing loss disability in July 2005.  The 
results, in puretone thresholds, in decibels, are as follows:
 



HERTZ



1000
2000
3000
4000
Average
RIGHT
15
45
70
65
49
LEFT
10
15
50
55
33

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.

Applying the Veteran's findings to Table VI results in a 
numeric designation of I in the right ear and I in the left 
ear.  Under Table VII (38 C.F.R. § 4.85), the numeric 
designation of I in the left ear and I in the right ear 
requires the assignment of a 0 percent evaluation under 
Diagnostic Code 6100. 

The Veteran was afforded another VA examination to assess the 
severity of his hearing loss disability in February 2007.  
The results, in puretone thresholds, in decibels, are as 
follows:
 



HERTZ



1000
2000
3000
4000
Average
RIGHT
25
50
70
70
54
LEFT
5
30
55
60
38

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 96 percent in the left ear.

Applying the Veteran's findings to Table VI results in a 
numeric designation of IV in the right ear and I in the left 
ear.  Under Table VII (38 C.F.R. § 4.85), the numeric 
designation of I in the left ear and IV in the right ear 
requires the assignment of a 0 percent evaluation under 
Diagnostic Code 6100. 

The Veteran was again afforded a VA examination to assess the 
severity of his hearing loss disability in December 2007.  
The results, in puretone thresholds, in decibels, are as 
follows:
 



HERTZ



1000
2000
3000
4000
Average
RIGHT
25
40
60
60
46
LEFT
10
20
50
55
34

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 percent in the left ear.

Applying the Veteran's findings to Table VI results in a 
numeric designation of II in the right ear and I in the left 
ear.  Under Table VII (38 C.F.R. § 4.85), the numeric 
designation of I in the left ear and II in the right ear 
requires the assignment of a 0 percent evaluation under 
Diagnostic Code 6100. 

As illustrated above, applying the numerical values from the 
audiological examinations in the record to the tables 
outlined in 38 C.F.R. § 4.85 reveals that the Veteran has not 
met the criteria for a compensable rating at any point during 
the claims period.  Compare Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) and Massey v. Brown, 7 Vet. App. 204 (1994).  
As the criteria for a compensable rating have clearly not 
been met, a higher evaluation is denied.

B.  Diabetes Mellitus, Type II

The Veteran's service-connected diabetes mellitus, Type II is 
currently rated as 20 percent disabling.  The Veteran 
contends that his condition is more severe than contemplated 
by his current rating.  The Veteran argues that because his 
activities are limited due to his service-connected diabetes, 
he is entitled to an increased rating.

Under Diagnostic Code 7913, diabetes mellitus requiring 
insulin and restricted diet, or oral hypoglycemic agent and 
restricted diet, warrants a 20 percent disability rating.  
Diabetes mellitus is rated 40 percent when it requires 
insulin, restricted diet, and regulation of activities.  A 60 
percent rating is warranted for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if evaluated separately.  A 100 percent 
rating is warranted for diabetes mellitus requiring more than 
one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

"Regulation of activities" has been defined as the 
situation where the Veteran has been prescribed or advised to 
avoid strenuous occupational and recreational activities.  
See 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining 
"regulation of activities," as used by VA in DC 7913).  In 
Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007), it was 
held that the evidence must show that it is medically 
necessary for a claimant to avoid strenuous occupational and 
recreational activities.

A note to Diagnostic Code 7913 provides that compensable 
complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a total 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under Diagnostic Code 7913.  Id.

The Veteran's doctor submitted a letter in March 2006 and 
stated that the Veteran had diabetes and his medications 
included insulin and Byetta.  He stated the Veteran had a 
restricted diet and his activities were restricted in a sense 
that the Veteran must have insulin and Byetta available at 
all times.

The Veteran was afforded a C&P examination for diabetes in 
May 2007.  The Veteran reported that he monitors his blood 
glucose levels which range from 78 to 176.  His weight is 
stable.  The examiner noted that the Veteran has no 
restrictions that require regulation of activities.  The 
examiner stated that when the Veteran is walking or working 
in the yard his blood sugars drop but he is able to continue 
the activity if he drinks coke or other form of treatment for 
prevention of hypoglycemia.  

The Veteran's treatment for his diabetes included diet 
regulation, oral medication, insulin, and quarterly visits 
for diabetic medical care.  The Veteran denied cardiovascular 
disease, hypertension, diabetic neuropathy, and erectile 
dysfunction.  The Veteran reported peripheral neuropathy 
bilaterally in both his hands and feet.  The Veteran was 
hospitalized in 1997 for his diabetes.  He was diagnosed at 
that time. 

Upon examination the examiner did not find carotid bruits, 
abdominal pulsation or mass, click, pericardial rub, or 
diabetic skin abnormalities.  The examiner found all the 
Veteran's extremities to be normal without diabetic 
abnormalities.  During a neurologic exam, the examiner noted 
normal coordination, orientation, memory, and speech.  The 
Veteran did not have motor loss, sensory loss, or babinski 
sign on the right or left side.  Cranial nerve functions were 
normal.  The Veteran's pupil reaction, visual acuity, and 
visual fields were normal.

The examiner stated that the Veteran's diabetes did not 
effect his employment but that the Veteran is unemployed.  
The examiner also opined that there was no effect on the 
Veteran's usual daily activities.  The examiner found there 
were possible diabetes related conditions including 
neurologic disease potentially peripheral neuropathy of the 
bilateral upper and lower extremities.

The Veteran had a hearing before the undersigned Acting 
Veterans Law Judge in June 2009.  During the hearing the 
Veteran stated that he felt he was misunderstood during the 
C&P examination.  The examiner was of the opinion that the 
Veteran's activities were not restricted because if his blood 
sugar dropped he could resume the activities after a snack.  
The Veteran stated during the hearing that he cannot complete 
the activities the examiner noted.  He stated he does not mow 
his lawn anymore.  He stated that he does not do any yard 
work any more and he cannot work.  He stated that he can go 
get the mail and wash a few dishes.  If he attempts other 
activities, he gets hot and dizzy.  As a result of the 
hearing the Veteran was encouraged to send in a more current 
letter from his doctor detailing the level of the 
restrictions placed on the Veteran due to his diabetes.

The Veteran submitted a letter from his doctor dated July 6, 
2009.  In this letter, the doctor stated the medications the 
Veteran takes to control his diabetes, including insulin and 
Byetta injections.  He reported that the Veteran's diet is 
restricted and that the Veteran is restricted from activities 
such as yard work, long walks, lifting, and employment 
because of his condition and his need to have access to 
insulin and Byetta.

In light of the evidence the Veteran is entitled to an 
increased rating for his diabetes mellitus, Type II.  As the 
Veteran's activities are considerably limited by his 
diabetes, he is entitled to a 40 percent rating, and no 
higher, effective March 24, 2006.

The Veteran's current condition most approximately resembles 
the 40 percent criteria because he requires insulin, has a 
restricted diet, and his activities are regulated.  The 
letter from the Veteran's doctor in March 2006 stated the 
Veteran had to restrict his activities.  Although the 
examiner did not find that the Veteran required restrictions 
in his activity, the Veteran felt that he was misunderstood 
during the examination.  In his hearing he stated that he had 
been told to restrict his activities prior to the examination 
and that lawn mowing was an example of how he had difficulty 
completing the restricted tasks.  Activity restrictions were 
confirmed by the letter received from the Veteran's doctor in 
July 2009 discussing the Veteran's activity restrictions.  As 
there is a balance of both positive and negative evidence, 
the Board finds that the Veteran should be afforded the 
benefit of the doubt and that his activities were restricted 
at the time of the examination.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

There is no indication prior to the March 2006 letter that 
the Veteran's activities are restricted and thus a 20 percent 
rating is appropriate for the period prior to March 24, 2006.  
There is also no indication that the Veteran is entitled to a 
rating in excess of 40 percent because his disability does 
not manifest episodes of ketoacidosis or hypoglycemic 
reactions requiring two or more hospitalizations per year or 
twice a month visits to a diabetic care provider at any point 
during the claims period.  Additionally there are no 
noncompensable complications which would afford the Veteran a 
higher rating.  

As the benefit of the doubt has been resolved in favor the 
Veteran, he is entitled a rating of 40 percent, and no 
higher, for diabetes mellitus, Type II.

Extraschedular evaluations

According to 38 C.F.R. § 3.321(b)(1) (2008), ratings are to 
be based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  Initially, 
there must be a comparison between the level of severity and 
the symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for a 
given disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Ge. Coun. Prec. 6-1996 (Aug. 16, 1996).  However, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or the Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  If so, 
then the case must be referred to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for the completion of the third step - a determination of 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  See 
Thun v. Peake, 22 Vet. App. 111 (2008).  In the instant case, 
the rating criteria reasonably describe the claimant's 
disability level and symptomatology, thus the disability 
picture is contemplated by the rating schedule and the 
assigned evaluations are therefore adequate, and no referral 
for extraschedular consideration is required.  The Veteran's 
disability picture is not so unusual that the application of 
the regular schedular criteria is impracticable.  There is no 
indication in the record that the Veteran's service-connected 
hearing loss and diabetes mellitus have caused marked 
interference with employment beyond that contemplated by the 
rating criteria or have required frequent periods of 
hospitalization for treatment.  As such, referral is not 
necessary in this case.

Total disability rating due to individual unemployability 
(TDIU)

The Court of Appeals for Veterans Claims (CAVC) has recently 
held that a request for a TDIU, whether expressly raised by a 
claimant or reasonably raised by the record, is an attempt to 
obtain an appropriate rating for disability or disabilities, 
and is part of a claim for increased compensation.  There 
must be cogent evidence of unemployability in the record.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer 
v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  

The Veteran is service-connected for multiple disabilities 
besides his diabetes mellitus and hearing loss.  Even with 
the award of a 40 percent evaluation for the diabetes 
mellitus, his combined disability evaluation is 60 percent.  
Because the Veteran's combined rating has never reached 70 
percent, TDIU is only available if the Veteran has been 
rendered unemployable solely due to the service-connected 
disabilities regardless of the total rating percentage 
currently assigned.  In other words, TDIU is only available 
if an extraschedular rating is warranted.  

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. § 4.16(b).  For a veteran to prevail on a claim for a 
total compensation rating based on individual unemployability 
on an extraschedular basis, the record must reflect some 
factor which takes the case outside the norm.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A disability rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The evidence of record does not indicate that an 
extraschedular rating is warranted. While the service-
connected condition may cause some economic inadaptability, 
this is taken into account in the evaluation assigned, and 
the evidence of record includes no probative findings of 
unemployability due to the service-connected disabilities (as 
discussed above).  In fact, the May 2007 VA examination noted 
that, while the Veteran was not employed, his conditions had 
affected his employability.  In sum, the evidence of record 
does not include evidence that would take the Veteran's case 
outside the norm.  Accordingly, a total disability rating 
based upon individual unemployability due to a service-
connected disability under the provisions of 38 C.F.R. § 
4.16(b) is not warranted.  


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.



Entitlement to a rating of 40 percent, and no higher, for 
diabetes mellitus, Type II is granted effective March 24, 
2006.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


